Citation Nr: 0632734	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  03-10 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right knee 
disability.

2. Entitlement to service connection for a left knee 
disability.

3. Entitlement to service connection for a back disability.

4. Entitlement to service connection for mental duress/ 
character disorder.


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1981 to March 1983.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2002 rating decision of the Los Angeles, California 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veterans claims file is now in the jurisdiction of the 
Waco, Texas RO.  The veteran requested a hearing in his April 
2003 substantive appeal.  He advised the RO he was unable to 
attend a February 2006 hearing and asked that the hearing be 
rescheduled.  However, he failed to report for the June 2006 
rescheduled Travel Board hearing and has not requested that 
the hearing be rescheduled.

The veteran's September 2002 notice of disagreement (NOD) 
raises the issue of entitlement to service connection for a 
right elbow disability.  Since this issue has not been 
developed for appellate review, it is referred to the RO for 
appropriate action.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005) and the regulations implementing it 
apply in the instant case.  While the notice provisions of 
the VCAA appear to be satisfied, the Board is of the opinion 
that further development of the record is required to comply 
with VA's duty to assist the claimant in the development of 
the facts pertinent to his claim.  See 38 C.F.R. § 3.159.

A June 2002 RO memorandum indicates the RO has been unable to 
locate the veteran's service medical records (SMRs).  Thus, 
VA has a heightened duty to assist him in developing his 
claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This 
duty includes a search for alternate medical records.  See 
Cromer v. Nicholson, 19 Vet. App. 215 (2005).  While the June 
2002 memorandum indicates the veteran's records are 
unavailable and that efforts were made to obtain these 
records from the National Personnel Records Center (NPRC) in 
October 2001, January 2002, and June 2002, it does not appear 
the RO has searched for SMRs in any alternate locations.  In 
his October 2001 claim, the veteran stated his SMRs should 
reflect knee and back injuries.  Also, in his April 2003 
substantive appeal, he noted that his records are available 
on microfiche at the Naval Reserve Personnel Center (NRPC) in 
New Orleans.  The record does not indicate the RO has 
attempted to obtain records from the NRPC.  Additionally, the 
veteran has indicated he was court martialed during service 
for marijuana infractions; DD Form 214 shows he was 
discharged "under honorable [general] conditions" because 
of "misconduct - minor military infractions."  Because no 
compensation shall be paid if a disability is a result of a 
veteran's own willful misconduct or abuse of alcohol or 
drugs, attempts must be made to obtain the veteran's service 
personnel records to determine whether any injury incurred 
during service was a result of any willful misconduct, 
including the use of alcohol or drugs.  38 U.S.C.A. §§ 105, 
1131.

The veteran alleges that he injured his knees and his back 
when he fell on a ship, the CV-59, while loading and 
unloading supplies and heavy equipment.  August 2002 private 
x-rays show osteoarthritis in the left and right knees.  
December 2004 x-rays of the lumbar spine reveal mild 
osteophytosis at L2 and L3; December 2005 x-rays show 
degenerative disc disease of the cervical spine at C4-5, C5-
6, and C6-7 and anterior endplate spurring in the upper and 
mid-lumbar spine.  January 1987 private medical records 
indicate the veteran injured his back and knees in a May 1984 
truck accident and again in a May 1986 bus accident.

The veteran has not been afforded a VA examination to 
ascertain the etiology of his right knee, left knee, and back 
disabilities.  Under 38 C.F.R. § 3.159(c)(4), a VA medical 
examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Here, the veteran has current 
medical diagnoses for right knee, left knee, and back 
disabilities and there is lay evidence that he sustained 
injuries in service; however, there is insufficient evidence 
to determine whether the veteran's current bilateral knee and 
back disabilities are related to the alleged in-service 
injuries.  Consequently, a VA examination to obtain a medical 
opinion is indicated.

Additionally, one of the matters the Board must address is 
which issue or issues are properly before it at this time.  
Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a NOD and completed by a substantive appeal 
after a statement of the case (SOC) is furnished to the 
appellant.  In essence, the following sequence is required:  
There must be a decision by the RO, the claimant must express 
timely disagreement with the decision (by filing the NOD 
within one year of the date of mailing of notice of the RO 
decision), VA must respond by explaining the basis of the 
decision to the claimant (in the form of a SOC), and finally, 
the appellant, after receiving adequate notice of the basis 
of the decision, must complete the process by stating his 
argument in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203.

Here, the August 2002 rating decision denied service 
connection for mental duress/ character disorder, because the 
medical evidence did not show the veteran had such a 
disability or that any such disability was related to the 
veteran's service.  In his September 2002 NOD, the veteran 
stated that he wanted to appeal "all claims that were 
denied."  Although the veteran's statement can be reasonably 
construed as an expression of disagreement with all issues 
denied by the August 2002 rating decision, to include mental 
duress/ character disorder, the RO has not issued an SOC 
addressing this matter.  Under Manlincon v. West, 12 Vet. 
App. 238, 240 (1999), when this occurs the Board must remand 
the case and instruct the RO that the issue remains pending 
in appellate status (see 38 C.F.R. § 3.160(c)) and requires 
further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  
In this regard, it is noteworthy that this claim is not 
before the Board at this time, and will only be before the 
Board if the appellant files a timely substantive appeal 
after the SOC is issued.
Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for an 
exhaustive search of all potential 
depositories where the veteran's service 
medical and personnel records could be 
located.  The search should include (but 
not necessarily be limited to) the NPRC, 
the NRPC, and Navy muster rolls.  The RO 
should also ask the appellant to send any 
service records he might have in his 
possession.  If any location contacted 
suggests other sources, those sources 
should be encompassed by the search.  If 
any requested records are unavailable, or 
the search for such records otherwise 
yields negative results, it should be so 
documented in the claims file, along with 
an explanation for the negative result 
(records unavailability).

2.  The RO should then arrange for a VA 
orthopedic examination to determine the 
nature and likely etiology of the 
veteran's current left knee, right knee, 
and low back and cervical spine 
disabilities.  The examiner must review 
the veteran's claims file in conjunction 
with the examination.  The examiner should 
specify the diagnoses for any current knee 
or back disabilities, and opine 1) whether 
any diagnosed left knee and/or right knee 
disabilities are at least as likely as not 
related to any left or right knee injuries 
sustained during service; and 2) whether 
any diagnosed low back or cervical spine 
disability is at least as likely as not 
related to a back injury in service.  
Specifically, the examiner should note the 
veteran's accounts of injuries during 
service, any treatment records for 
injuries during service, as well as any 
treatment records of post-service 
intercurrent injuries.  The examiner 
should explain the rationale for all 
opinions given.
3.  The RO should then re-adjudicate the 
claims.  If any remains denied, the RO 
should issue an appropriate supplemental 
SOC and give the veteran the opportunity 
to respond.  The case should then be 
returned to the Board, if in order, for 
further review.

4.  The RO should issue an appropriate SOC 
in the matter of service connection for 
mental duress/ character disorder.  The 
appellant must be advised of the time 
limit for filing a substantive appeal, and 
that, in order for the Board to have 
jurisdiction in this matter, he must 
submit a timely substantive appeal.  If he 
timely perfects an appeal, this matter 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

